¶ 1. SHIRLEY S. ABRAHAMSON, C.J.
This is a review of a published decision of the court of appeals.1 The court of appeals reversed the judgment imposed by the Circuit Court for Walworth County, Michael S. Gibbs, Judge.
¶ 2. The question of law before this court is whether Gerard Carter's two prior suspensions of his operating privilege under the Illinois "zero tolerance" law2 fall within Wis. Stat. § 343.307(1) (2007-08)3 so that the Illinois suspensions are counted in sentencing Carter for his Wisconsin offense of Operating While Under the Influence (OWI) under Wis. Stat. § 346.65(2).
¶ 3. The Wisconsin legislature has established an accelerated penalty structure for OWI offenses in Wis. Stat. § 346.65(2). The severity of a defendant's penalty for OWI is based on the number of prior convictions *5under §§ 940.09(1) and 940.25 "plus the total number of suspensions, revocations, and other convictions counted under Wis. Stat. § 343.307(1)."4 The present case requires us to interpret "suspensions, revocations, and other convictions" under Wis. Stat. § 343.307(1).
¶ 4. The circuit court determined that the suspensions of Carter's operating privilege in Illinois were either for refusal to submit to chemical testing or for submitting to chemical testing which disclosed an alcohol concentration greater than 0.00. In either event, according to the circuit court, Carter should be sentenced as a fourth offender under Wis. Stat. § 343.307(l)(d), counting his two prior suspensions under the Illinois "zero tolerance" law.
¶ 5. The court of appeals reversed the judgment of the circuit court, concluding that the two prior suspensions of Carter's operating privilege under the Illinois "zero tolerance" law do not fall within Wis. Stat. § 343.307(1) to be counted in determining his sentence.5 The court of appeals remanded the cause to the circuit court for sentencing based on OWI, second offense.
¶ 6. For the reasons set forth, we reverse the decision of the court of appeals and affirm the judgment of the circuit court. We conclude that the two prior suspensions of Carter's operating privilege under the Illinois "zero tolerance" law are convictions within the meaning of Wis. Stat. §§ 343.307(l)(d) and 340.01(9r), and that the circuit court appropriately counted them in sentencing Carter for his OWI violation.
*6I
¶ 7. For purposes of this review the relevant facts are not in dispute. Carter was arrested in Wisconsin on August 25, 2007, and charged with operating while under the influence of an intoxicant, second offense,6 and with a prohibited blood alcohol concentration. The State amended this charge to OWI, fourth offense, upon discovering that Carter had two prior suspensions of his Illinois operating license under the Illinois "zero tolerance" law.7
¶ 8. Carter entered a guilty plea to the OWI charge and filed a motion challenging, under Wis. Stat. § 343.307(1), the State's counting for sentence enhancement purposes his two prior Illinois suspensions. The circuit court denied the motion.
¶ 9. As background to resolve whether the two prior Illinois suspensions are counted under Wis. Stat. § 343.307(1) for penalty enhancement, we describe briefly Illinois' "zero tolerance" law and Wisconsin's "absolute sobriety" law.
¶ 10. Our description of the Illinois law comes from the Illinois Supreme Court's description of the law in Arvia v. Madigan, 809 N.E.2d 88 (Ill. 2004), which resolved a challenge to the constitutionality of the law.
¶ 11. In Illinois, a driver under the age of 21 arrested for any violation of the Illinois Vehicle Code (or similar local ordinance) is deemed to have given consent to chemical tests to determine the alcohol content of the *7driver's blood if the police officer has probable cause to believe the driver has consumed any amount of an alcoholic beverage. The officer must warn the driver that refusal to submit to the test or submission to a test resulting in an alcohol concentration greater than 0.00 may result in a suspension of the driver's license; the suspension may range from three months to two years.
¶ 12. Upon refusal to submit to the test or upon a test resulting in an alcohol concentration greater than 0.00, the Illinois arresting officer must file a sworn report with the Illinois Secretary of State and notify the driver of the sanction. Upon receipt of the officer's sworn report, the Secretary of State enters the appropriate sanction on the driver's record and notifies the driver of the sanction and the effective date.
¶ 13. A driver can request an administrative hearing before the Illinois Secretary of State. The hearing is limited in scope and governed by the provisions applicable to administrative hearings before the Illinois Secretary of State. The Secretary of State may rescind, modify, or continue the sanction. The final decision of the Secretary of State is subject to judicial review.
¶ 14. In Illinois, a suspension may result from refusal to submit to chemical testing or the consumption of even small amounts of alcohol. In Illinois a young driver whose license is suspended under the zero tolerance law for refusal to submit to chemical testing or for a test resulting in a blood alcohol concentration greater than 0.00 but less than 0.08 ordinarily faces no other criminal prosecution.
¶ 15. Wisconsin has laws similar to those in Illinois governing "absolute sobriety" for persons who have not attained legal drinking age. First, if a person who has not attained legal drinking age improperly refuses *8to submit to a test for prohibited alcohol concentration, one penalty is revocation of the person's operating privilege. See Wis. Stat. §§ 346.63(2m), 343.305(10)(em).
¶ 16. Second, Wis. Stat. § 346.63(2m) makes it illegal for a person who has not attained legal drinking age to operate a motor vehicle with an alcohol concentration of more than 0.00 but less than 0.08. One penalty for this violation is suspension of the person's operating privilege under Wis. Stat. § 343.30(lp).
¶ 17. Under Wisconsin's accelerated OWI penalty structure, these two "absolute sobriety" statutes governing "underage" persons, namely improperly refusing to submit to a test for intoxication8 and operating with a concentration of more than 0.00 but less than 0.08,9 are not counted for the purposes of Wisconsin's penalty enhancement. See Wis. Stat. § 343.307.
¶ 18. Accordingly, one way of viewing the issue before us is to ask whether Wis. Stat. § 343.307(1) treats a violation of the Illinois "zero tolerance" laws differently than the way it treats a violation of the Wisconsin "absolute sobriety" laws in counting offenses for purposes of sentencing.
II
¶ 19. We must interpret and apply Wis. Stat. § 343.307(1) to undisputed facts in the present case. Interpretation and application of a statute to undisputed facts are ordinarily questions of law that this *9court decides independently of the circuit court and court of appeals but benefiting from their analyses.10
Ill
¶ 20. Wisconsin Stat. § 343.307(1) instructs the circuit court to count convictions of certain offenses and specific suspensions or revocations of operating privileges for the purpose of the accelerated OWI penalty structure.
¶ 21. Wisconsin Stat. § 343.307(1) provides as fol-. lows:
343.307 Prior convictions, suspensions or revocations to be counted as offenses.
(1) The court shall count the following to determine the length of a revocation under s. 343.30(lq)(b) and to determine the penalty under ss. 114.09(2) and 346.65(2):
(a) Convictions for violations under s. 346.63(1), or a local ordinance in conformity with that section.
(b) Convictions for violations of a law of a federally recognized American Indian tribe or band in this state in conformity with s. 346.63(1).
(c) Convictions for violations under s. 346.63(2) or 940.25, or s. 940.09 where the offense involved the use of a vehicle.
(d) Convictions under the law of another jurisdiction that prohibits a person from refusing chemical testing or using a motor vehicle while intoxicated or under the influence of a controlled substance or controlled substance analog, or a combination thereof; with an excess or specified range of alcohol concentration; while under *10the influence of any drug to a degree that renders the person incapable of safely driving; or while having a detectable amount of a restricted controlled substance in his or her blood, as those or substantially similar terms are used in that jurisdiction's laws.
(e) Operating privilege suspensions or revocations under the law of another jurisdiction arising out of a refusal to submit to chemical testing.
(f) Revocations under s. 343.305(10).
(g) Convictions for violations under s. 114.09(l)(b) 1. or lm.
¶ 22. Two subsections are relevant here: Wis. Stat. § 343.307(l)(e) and (l)(d).
¶ 23. We examine Wis. Stat. § 343.307(l)(e) first. This subsection provides that a circuit court shall count for purposes of sentencing, "operating privilege suspensions or revocations under the law of another jurisdiction arising out of a refusal to submit to chemical testing." The plain language of the statute provides that if a suspension or revocation under the law of another state arises out of a refusal to submit to chemical testing, the out-of-state operating privilege suspension counts as a prior offense under § 343.307(l)(e) for penalty enhancement.
¶ 24. Section 343.307(l)(e) treats a violation of the Illinois "zero tolerance" laws differently than the way the legislature treats a violation of the Wisconsin "absolute sobriety" laws in counting offenses for purposes of sentencing. The legislature has expressly directed that if Carter's two previous Illinois suspensions arose from a refusal to submit to chemical testing they would count under Wis. Stat. § 343.307(l)(e) for penalty enhancement even though similar refusals under Wisconsin's absolute sobriety law do not count as a penalty enhancement.
*11¶ 25. The State bears the burden of establishing prior offenses as the basis for the imposition of enhanced penalties.11 Carter's Illinois driving record was before the circuit court. The driving record does not, however, state whether Carter's two suspensions under the Illinois "zero tolerance" law arise from a refusal to submit to testing or from a test resulting in an alcohol concentration of more than 0.00.
¶ 26. The State argues that the length of Carter's suspensions indicates that the suspensions were likely for refusal to submit to chemical testing and thus fall within Wis. Stat. § 343.307(l)(e). Carter disputes this assertion.
¶ 27. We agree with Carter and the court of appeals that the driving record does not provide sufficient information to conclude that the suspensions arose from refusals to submit to testing. We conclude, as did the court of appeals, "that the State has failed to establish that Carter's suspension was the result of a refusal and therefore has failed to establish that the suspension counts under Wis. Stat. § 343.307(l)(e) for purposes of penalty enhancement under § 346.65(2)."12
¶ 28. We therefore turn to Wis. Stat. § 343.307(l)(d) to determine whether Carter's two Illinois operating privilege suspensions are to be counted in Wisconsin under § 343.307(1)(d) for penalty enhancement.
¶ 29. Wisconsin Stat. § 343.307(l)(d) is not easy to read and is not a model of clarity. The sentence is *12composed of several clauses that lack consistent parallel structure. The phrase "with an excess or specified range of alcohol concentration" lacks the parallel structure of three other phrases, each of which begins with the word "while." Nevertheless, statutory interpretation begins with the text of the statute. This subsection reads as follows:
(1) The court shall count the following to determine the length of a revocation . . . and to determine the penalty ... :
(d) Convictions under the law of another jurisdiction that prohibits a person from refusing chemical testing or using a motor vehicle while intoxicated or under the influence of a controlled substance or controlled substance analog, or a combination thereof; with an excess or specified range of alcohol concentration; while under the influence of any drug to a degree that renders the person incapable of safely driving; or while having a detectable amount of a restricted controlled substance in his or her blood, as those or substantially similar terms are used in that jurisdiction's laws.
¶ 30. In examining the run-on list in Wis. Stat. § 343.307(l)(d), we conclude that the phrase "with an excess or specified range of alcohol concentration" modifies the phrase "using a motor vehicle," not the phrase "using a motor vehicle while intoxicated or under the influence of a controlled substance or controlled substance analog, or a combination thereof." Thus, this part of the statute should be read as follows: convictions under the law of another jurisdiction that prohibits a person from using a motor vehicle with an excess or specified range of alcohol concentration. This interpretation comports with the text (and its *13punctuation) and fulfills the objectives of the OWI statutes to prohibit both operating while intoxicated and operating when tests show a prohibited alcohol concentration in excess of that permitted by statute.
¶ 31. We turn now to the first word we encounter in need of definition in Wis. Stat. § 343.307(l)(d), namely the word "convictions." The State and Carter disagree about the meaning of the word "convictions" as used in Wis. Stat. § 343.307(l)(d).
¶ 32. The State argues that the definition of the word "conviction" set forth in Wis. Stat. § 340.01(9r) applies to the word "convictions" in § 343.307(l)(d).13
¶ 33. Wisconsin Stat. § 340.01(9r) explicitly provides a definition of "conviction" that applies to chapters 340 to 349 of the statutes, "unless a different meaning is expressly provided or the context clearly indicates a different meaning." Wis. Stat. § 340.01. See also § 343.01(1), which provides that "[w]ords and phrases defined in s. 340.01 are used in the same sense in this chapter unless a different definition is specifically provided."
¶ 34. The text of chapter 343, and specifically Wis. Stat. § 343.307(1), does not expressly provide a meaning for the word "convictions" that is different from the definition of "conviction" in § 340.01(9r).
¶ 35. Nor does the context of Wis. Stat. § 343.307(1)(d) clearly indicate a different meaning of "conviction" than that set forth in § 340.01(9r). Rather, the context of § 343.307(l)(d) supports the conclusion *14that the § 340.01(9r) definition of "conviction" applies to § 343.307(l)(d). Wisconsin Stat. § 343.307(1) contains a list of acts that a court shall count in determining the penalty for an OWI violation. Subsections (l)(a)-(d) & (g) all begin with the word "convictions." For subsections (l)(a)-(c) & (g) of § 343.307(1) the statutory definition of "convictions" under Wis. Stat. § 340.01(9r) apparently fits and makes sense. Why would the legislature intend a different definition of "convictions" in subsection (l)(d) than it uses in the other subsections?
¶ 36. Carter's response to this question is that the § 340.0l(9r) definition of "conviction" does not apply in Wis. Stat. § 343.307(1)(d) because suspension of an operating privilege falls under Wis. Stat. § 343.307(l)(e), which more specifically addresses out-of-state suspensions and revocations. Carter asserts that applying the § 340.01(9r) definition of "convictions" to include a suspension resulting from a refusal to submit to chemical testing within § 343.307(l)(d) effectively renders § 343.307(l)(e) redundant and therefore is an incorrect interpretation of the statutes.
¶ 37. Carter relies on State v. Machgan, 2007 WI App 263, 306 Wis. 2d 752, 743 N.W.2d 832, to support his interpretation of the statutes. The court of appeals determined in Machgan that an out-of-state administrative suspension of operating privilege based on probable cause that the defendant was operating while under the influence of alcohol was not counted as a conviction under Wis. Stat. § 343.307(l)(d). The court of appeals concluded i nMachgan that § 343.307(l)(d) is the specific statute addressing out-of-state convictions, suspensions, and revocations for purposes of penalty enhancement and therefore controls over the statutory definition of the word "conviction" in § 340.01(9r).
*15¶ 38. The Machgan court of appeals noted that Wis. Stat. § 343.307(l)(e) separately and specifically provides only one type of revocation or suspension "under the law of another jurisdiction," that is, "a suspension or revocation arising out of a refused to submit to chemical testing." According to the Machgan court, the legislature did not intend § 343.307(l)(d) to include an out-of-state suspension or revocation, rendering (l)(e) redundant. We disagree with the Machgan court.
¶ 39. While there may be many instances in which suspensions that fall within Wis. Stat. § 343.307(l)(e) also are convictions under Wis. Stat. § 343.307(l)(d), that fact does not necessarily make (l)(e) redundant. The legislative history of Wis. Stat. § 343.307(l)(d) suggests that the legislature intended the scope of the statute to be broad. For example, in recreating Wis. Stat. § 343.307(1)(d) in 1989 the legislature removed the requirement that only violations of other statutes in conformity with Wisconsin law were to be. counted for accelerated sentencing purposes.14
*16¶ 40. The legislative history of subsection (l)(e) demonstrates that the subsection was added in an effort to address the fact that the circuit courts were not counting out-of-state refusals to submit to testing as convictions. In responding to a request to comment on adding subsection (l)(e), Assistant General Counsel of the Wisconsin Department of Transportation John Sobotik concluded that "[ajrguably, this provision was already in the law due to the definition of conviction in Ch. 340. The courts, however, have not been counting out-of-state refusals, and this provision will make them countable."15
¶ 41. There is no indication in the legislative history that the addition of subsection (l)(e) was in*17tended as a limitation to the scope of out-of-state convictions counted under subsection (l)(d).
¶ 42. Applying the definition of "conviction" under Wis. Stat. § 340.01(9r) to the word "convictions" in § 343.304(l)(d) comports with the text of the statutes and the legislative policy choice evidenced in the legislative history of § 343.307(l)(d) and (l)(e) to ensure that Wis. Stat. § 343.307(l)(d) and (e) apply broadly to prior out-of-state conduct.
¶ 43. We therefore conclude that the definition of the word "conviction" in Wis. Stat. § 340.01(9r) applies to the word "convictions" in § 343.307(l)(d).16 We further conclude that the court of appeals erred in the present case and in State v. Machgan, 2007 WI App 263, 306 Wis. 2d 752, 743 N.W.2d 832, in holding that the definition of the word "conviction" in § 340.01(9r) does not apply to the word "convictions" in § 343.307(l)(d). As a result, we overrule that portion of Machgan in conflict with the interpretation of the statutes set forth herein.
¶ 44. We next examine the meaning of the word "convictions" in Wis. Stat. § 343.07(l)(d) in conjunction with the phrase "under the law of another jurisdiction." Section 343.307(l)(d) provides that the court shall count convictions (as defined in Wis. Stat. § 340.03(9r)) under "the law of another jurisdiction that prohibits" conduct specified in (l)(d). Thus, we read " 'under the law of another jurisdiction' not as delimiting 'convic*18tions,’ but rather as introducing and pertaining to 'that prohibits' and the remainder of the paragraph."17
¶ 45. The other jurisdiction need only have a law that prohibits conduct specified in Wis. Stat. § 343.307(l)(d), namely refusing to submit to chemical testing; operating while intoxicated; operating while under the influence of a controlled substance or controlled substance analog, or a combination thereof; operating with an excess or specified range of alcohol concentrations; operating while under the influence of any drug to a degree that renders the person incapable of driving safely; or operating while having a detectable amount of a restricted controlled substance in his or her blood.
¶ 46. The conduct prohibited under Illinois' "zero tolerance" law relevant to Wis. Stat. § 343.307(l)(d) in the instant case is refusing to submit to chemical testing or using a motor vehicle with an excess or specified range of alcohol concentration.
¶ 47. We now turn to applying Wis. Stat. § 343.307(l)(d), using the § 340.01(9r) definition of "conviction," to the facts of the instant case.
¶ 48. The word "conviction" is defined in Wis. Stat. § 340.01(9r) to mean "an unvacated adjudication of guilt, or a determination that a person has violated or *19failed to comply with the law in a court of original jurisdiction or an authorized administrative tribunal . . .
¶ 49. No one argues that Carter's operating privilege suspensions involved an unvacated adjudication of guilt under the definition of "convictions" or involved "a determination that a person has violated or failed to comply with the law in a court of original jurisdiction."
¶ 50. Illinois "zero tolerance" suspensions are administrative in nature. These suspensions are not adjudications of guilt or "determination[s] that a person has violated or failed to comply with the law in a court of original jurisdiction."18
¶ 51. Because these prior Illinois suspensions are administrative, the pertinent question we must analyze under Wis. Stat. § 340.01(9r) is whether an Illinois "zero tolerance" suspension is a determination that a person has violated or failed to comply with the law in an authorized administrative tribunal. We agree with the State that the Illinois suspensions in the present case were determinations in "an authorized administrative tribunal" that Carter "violated or failed to comply with the law."
¶ 52. In the Illinois "zero tolerance" suspension statutory framework, an initial determination that a person has violated or failed to comply with the law is made by the law enforcement officer. Upon submission *20of a report of the violation from the police officer to the Secretary of State, the Secretary of State appears to automatically affirm the suspension. The statutory procedure allows, however, for an appeal of the suspension to the Secretary of State. This appeal requires the Secretary of State, an authorized administrative tribunal, to make a determination as to whether the person has violated or failed to comply with the law. The decision of the Secretary of State is subject to judicial review.19
¶ 53. Carter's two prior Illinois "zero tolerance" suspensions are determinations by an authorized administrative tribunal that Carter has violated or failed to comply with the law. Therefore, the two prior Illinois "zero tolerance" suspensions fall within the definition of the word "convictions" under Wis. Stat. §§ 340.01(9r) and 343.307(l)(d).
¶ 54. Because the Illinois "zero tolerance" suspensions are convictions for the purposes of Wis. Stat. § 343.307(l)(d), we continue our analysis under Wis. Stat. § 343.307(l)(d) to determine the conduct proscribed under Illinois law. The Illinois statutory scheme for "zero tolerance" punishes a person who is less than 21 years of age for refusing to submit to a chemical test, or for using a motor vehicle with an alcohol concentration above 0.00.
*21¶ 55. Analyzed in the context of the language of Wis. Stat. § 343.307(l)(d), an Illinois "zero tolerance" suspension is a conviction under a law of another jurisdiction that prohibits refusal of chemical testing or prohibits using a motor vehicle with an excess or specified range of alcohol concentration. In this case it is undisputed that the Illinois zero tolerance law prohibits a person under the age of 21 from using a motor vehicle with an alcohol concentration in excess of 0.00. Thus Carter's Illinois "zero tolerance" suspensions fall squarely within the prohibited conduct listed in Wis. Stat. § 343.307(l)(d).
¶ 56. Because we conclude that the suspensions under Illinois' "zero tolerance" law are convictions under Wis. Stat. §§ 340.01(9r) and 343.307(l)(d) as administrative determinations in an authorized administrative tribunal that a person has violated or failed to comply with a law and that the conduct prohibited under the Illinois law falls squarely within conduct specifically prohibited in Wis. Stat. § 343.307(l)(d), we hold that the circuit court correctly applied Wis. Stat. § 343.307(l)(d) in counting Carter's two prior Illinois "zero tolerance" suspensions for purposes of enhancement in sentencing for his OWI offense.
IV
¶ 57. Carter asserts that our interpretation of Wis. Stat. § 343.307(l)(d) is incorrect because it results in unfairness. He argues that fairness played a factor in the List, Machgan, and Carter decisions in the court of appeals. The court of appeals tended to treat out-of-state violations in the same way similar Wisconsin violations would be treated.
¶ 58. Carter urges us to accept the reasoning of the court of appeals in Machgan that an out-of-state *22administrative suspension under a "zero tolerance" law should not be counted as a conviction for enhancement purposes when in-state similar revocations are not counted for enhancement purposes.20
¶ 59. Carter and Machgan are correct that revocations and suspensions under the Wisconsin "absolute sobriety" law do not count for purposes of penalty enhancement in OWI violations. Yet we now hold that a suspension under the Illinois "zero tolerance" law counts for the purpose of penalty enhancement in OWI violations. Thus we interpret the Wisconsin statutes as imposing a greater penalty on an underage individual driving in Illinois than they impose on the same individual driving in Wisconsin for the same kind of conduct involving the "zero tolerance" or "absolute sobriety" laws.
¶ 60. For example, a person under the legal drinking age driving in South Beloit, Illinois (just over the Wisconsin border) whose chemical test demonstrates a 0.01 blood alcohol concentration and whose operating privilege is suspended, will have that suspension count in Wisconsin as a prior conviction under Wis. Stat. § 343.307(l)(d). But a person under the legal drinking age driving in Beloit, Wisconsin (just over the Illinois border), whose chemical test demonstrates a 0.01 blood alcohol concentration and whose operating privilege is suspended will not have that suspension count in Wisconsin as a prior conviction under § 343.307(1).
¶ 61. Similarly, under Wis. Stat. § 343.307(l)(e) it is clear that Illinois "zero tolerance" revocations and suspensions for refusal to submit to chemical testing count for penalty enhancement, even though a Wiscon*23sin revocation for the same conduct is not counted. Thus, the legislature has expressly chosen to exclude revocations under Wisconsin's "absolute sobriety" statutes from being counted in penalty enhancement, but has not made a similar exclusion for suspensions under out-of-state "zero tolerance" statutes in § 343.307(l)(e).
¶ 62. Carter also argues that our interpretation treats too harshly persons who have not attained the legal drinking age and who are violating a zero tolerance law but are not operating a vehicle while intoxicated.
¶ 63. The Wisconsin legislature could have carved out an exception for out-of-state "zero tolerance" suspensions, similar to the exception it carved out for Wisconsin "absolute sobriety" suspensions. It did not. Instead the legislature has promulgated language in Wis. Stat. § 343.307(l)(d) and (e) to encompass abroad array of convictions, suspensions, and revocations under the laws of another jurisdiction for counting purposes. Under these circumstances, the court cannot usurp the role of the legislature and carve out an exception for suspensions under the Illinois "zero tolerance" laws.
¶ 64. Whether consistency in counting "absolute sobriety" revocations under Wisconsin law and similar "zero tolerance" suspensions under other states' laws is appropriate, and whether burdening youths with multiple convictions by counting suspensions under out-of-state zero tolerance laws for penalty enhancement is appropriate, are policy decisions for the legislature. If consistency is desirable, it is the legislature's role to determine how best to achieve it.
¶ 65. For the reasons set forth, we reverse the decision of the court of appeals and affirm the judgment of the circuit court. We conclude that the two prior *24suspensions of Carter's operating privilege under the Illinois "zero tolerance" law are convictions within the meaning of Wis. Stat. §§ 343.307(1)(d) and 340.01(9r) and that the circuit court appropriately counted them in sentencing Carter for his OWI violation.
By the Court. — The decision of the court of appeals is reversed.
¶ 66. N. PATRICK CROOKS, J., did not participate.

 State v. Carter, 2009 WI App 156, 321 Wis. 2d 719, 775 N.W.2d 297.


 The terms "zero tolerance law" and "absolute sobriety law" are used here to refer to laws suspending or revoking the operating privilege of a person who has not attained the legal drinking age and who engages in certain conduct.


 All references to the Wisconsin Statutes are to the 2007-08 version unless otherwise noted.


 See Wis. Stat. § 346.65(2)(am)2.-7.


 Carter, 321 Wis. 2d at ¶ 14.


 Carter was previously convicted of driving under the influence.


 These suspensions resulted from violations occurring in 1999 and 2001, when Carter was 18 and 20 years old, respectively.


 See Wis. Stat. §§ 346.63(2m), 343.30(lp), 343.305(10)(em).


 See Wis. Stat. §§ 346.63(2m), 343.30(lp).


 State v. Popenhagen, 2008 WI 55, ¶ 32, 309 Wis. 2d 601, 749 N.W.2d 611.


 State v. Wideman, 206 Wis. 2d 91, 94, 556 N.W.2d 737 (1996).


 Carter, 321 Wis. 2d at ¶ 13.


 " 'Conviction'... means an unvacated adjudication of guilt, or a determination that a person has violated or faded to comply with the law in a court of original jurisdiction or an authorized administrative tribunal...." Wis. Stat. § 340.01(9r).


 Prior to 1989 Wis. Act 105, Wis. Stat. § 343.307 (1987-88) provided: "For purposes of counting the number of refusals, revocations and convictions [under enumerated statutes] . . . convictions for violation[ [¶]... [of] a state statute of another state in conformity therewith . . . shall be counted ...."
In State v. Mattson, 140 Wis. 2d 24, 409 N.W.2d 138 (Ct. App. 1987), the court of appeals determined that violations of Minnesota's Operating While Intoxicated (OWI) statutes could not be counted in sentencing under Wisconsin law because Minnesota statutes were not in "conformity" with Wisconsin's OWI statutes.
Act 105 creating Wis. Stat. § 343.307(l)(d) addressed and repudiated the Mattson decision by eliminating the requirement of conformity. See Memo of John Sobotik, Assistant *16General Counsel, Dep't of Transp. (May 24, 1990), writing "to clear up some misunderstandings regarding Wisconsin Act 105" (on file at Legislative Reference Bureau, Madison, Wis.).


 John Sobotik, Assistant General Counsel of the Department of Transportation wrote: "Proposed 343.307(l)(e) and (2)(f) both provide that out of state revocations and suspensions resulting from a refusal to submit to chemical testing shall be counted. This is a new provision to 343.307. Arguably, this provision was already in the law due to the definition of conviction in Ch. 340. The courts, however, have not been counting out-of-state refusals, and this provision will make them countable." Memorandum from John J. Sobotik, Assistant General Counsel, Wis. Dep't of Transp., to Senator Carol Buettner; Joe Maassen, Deputy General Counsel, Dep't of Transp.; Bob Nelson, LRB; Gary Radloff, Aide to Senator Buettner; Re: Drunk Driving cleanup bill (Jan. 17, 1992), in Legislative Reference Bureau Bill drafting file for 1991 Senate Bill 504, Wisconsin Legislative Reference Bureau, Madison, Wis.
1991 Senate Bill 504 failed to pass. Subsection (l)(e) was, however, included in 1991 Senate Bill 308 which addressed a number of areas of Wisconsin's drunk driving law and was enacted as 1991 Wis. Act 277.


 State v. List, 2004 WI App 230, 277 Wis. 2d 836, 691 N.W.2d 366, supports our reading of Wis. Stat. § 343.307(l)(d) and § 340.01(9r). The court of appeals in List applied the statutory definition of "conviction" in Wis. Stat. § 340.01(9r) to § 343.307(l)(d).


 List, 277 Wis. 2d 836, ¶ 7.
The State argues that the court of appeals followed a similar approach in State v. Puchacz, 2010 WI App 30, ¶ 13, 323 Wis. 2d 741, 780 N.W.2d 536. In that case the court of appeals interpreted Wis. Stat. § 343.307(l)(d) to count three prior violations in Michigan for operating while visibly impaired for purpose of sentencing on an OWI charge.


 In List, 306 Wis. 2d 752, ¶ 10, the court of appeals determined that an Illinois court's supervision of a defendant was a conviction, that is, a determination that the defendant "violated or failed to comply with the law in a court of original jurisdiction." In contrast, the Illinois "zero tolerance" statutory scheme is administrative and does not provide for a determination in a court of original jurisdiction. See Arvia v. Madigan, 809 N.E.2d at 98-99.


 Arvia v. Madigan, 809 N.E.2d 88, 98-99 (Ill. 2004).
Although Carter did not seek administrative or judicial review of the Secretary of State's initial decision, he had the opportunity to do so. Carter's failure to seek administrative or judicial review in effect renders the decision of the Secretary of State a determination by an authorized administrative tribunal. There is no justification for treating a person who does not seek administrative or judicial review in Illinois more favorably under Wisconsin law than a person who sought administrative or judicial review and lost.


 State v. Machgan, 2007 WI App 263, ¶ 15, 306 Wis. 2d 752, 743 N.W.2d 832.